              Case 19-11739-LSS   Doc 676-2   Filed 04/23/20   Page 1 of 6




                                  EXHIBIT 2
                       PROPOSED ORDER




43261688 v5
                 Case 19-11739-LSS              Doc 676-2       Filed 04/23/20        Page 2 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                     Debtors.                  (Jointly Administered)



    ORDER SUSTAINING EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA AND
     TEACHERS’ RETIREMENT SYSTEM OF ALABAMA’S FIRST (1ST) OMNIBUS
           (SUBSTANTIVE) OBJECTION TO SECTION 503(B)(9) CLAIMS
            PURSUANT TO SECTION 502 OF THE BANKRUPTCY CODE,
               BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

          Upon consideration of Employees’ Retirement System of Alabama and Teachers’

Retirement System of Alabama’s First (1st) Omnibus (Substantive) Objection to Section 503(B)(9)

Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local

Rule 3007-1 (the “Objection”),2 filed by the Employees’ Retirement System of Alabama and

Teachers’ Retirement System of Alabama (together, “RSA”), and the Karp Declaration; and this

Court having found that it has jurisdiction to consider the Objection pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order; and this Court having found that venue of these

chapter 11 cases and the Objection in this district is proper pursuant to 28 U.S.C §§ 1408 and 1409;

and this Court having determined that this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b); and this Court having determined that notice of the Objection was good and sufficient

upon the particular circumstances and that no other or further notice need be given; and upon the



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

2
    Capitalized terms undefined herein shall have the meanings ascribed to them in the Objection.


43261688 v5
               Case 19-11739-LSS        Doc 676-2      Filed 04/23/20     Page 3 of 6




record herein; and after due deliberation thereon and good and sufficient cause appearing therefor;

it is hereby

ORDERED, ADJUDGED AND DECREED THAT:

        1.      The objection is SUSTAINED as set forth herein.

        2.      The priority status of each Section 503(b)(9) Disputed Claim is modified and

reclassified as set forth in Exhibit A (as set forth in the column under the heading “Modified Claim

Amount ($) and Classification/Priority Status”).

        3.      RSA’s objection to each Section 503(b)(9) Disputed Claim addressed in the

Objection constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014. This

Order shall be deemed a separate order with respect to each claim. Any stay of this Order pending

appeal by any of the claims subject to this Order shall only apply to the contested matter that

involves such claimant and shall not act to stay the applicability and/or finality of this Order with

respect to the other contested matters covered hereby.

        4.      RSA shall retain and shall have the right to object in the future to any claim listed

on the exhibits hereto on any additional ground.

        5.      RSA is authorized and empowered to take all steps necessary and appropriate to

carry out and otherwise effectuate the terms, conditions and provisions of this Order.

        6.      This Court shall retain jurisdiction over all affected parties with respect to any

matters, claims or rights arising from or related to the implementation and interpretation of

this Order.



Dated: ___________, 2020                      ______________________________________
     Wilmington, DE                           HON. LAURIE SELBER SILVERSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE



                                                   2
              Case 19-11739-LSS   Doc 676-2   Filed 04/23/20   Page 4 of 6




                              EXHIBIT A

              Section 503(b)(9) Disputed Claims




43261688 v5
                                          Case 19-11739-LSS                              Doc 676-2             Filed 04/23/20             Page 5 of 6




                                                                    SECTION 503(b)(9) DISPUTED CLAIMS
                                                                      Filed Claim Amount ($)                                             Modified Claim Amount ($)
                                                                  and Classification/Priority Status                                   and Classification/Priority Status
                                   Debtor




                                                                                               Unsecured




                                                                                                                                                                  Unsecured
                                                                                                                                                                                             Reason




                                                                               Secured




                                                                                                                                                     Secured
      Creditor Name     Claim




                                                      Priority




                                                                                                                            Priority
                                                                   503(b)(9)




                                                                                                                                         503(b)(9)
                                   Against




                                                                    Section




                                                                                                                                          Section
                         No.                                                                                                                                                                   For




                                                                                                                  Total




                                                                                                                                                                                 Total
                                Whom Claim                                                                                                                                                  Modification
                                is Currently
                                    Filed
    1. ECOSTRUCTION,     131    iPic-Gold Class                                                                                                                                          Goods listed were
       LLC                       Entertainment,                                                                                                                                          not sold to the
                                      LLC
                                   19-11739           -          103,506.28      -          368,621.72         472,128.00   -               -          -       472,128.00     472,128.00 debtor “in the
                                                                                                                                                                                         ordinary course of
                                                                                                                                                                                         such debtor’s
                                                                                                                                                                                         business.”
    2. EMPIRE OFFICE,    176    iPic-Gold Class                                                                                                                                          Goods listed were
       INC.                      Entertainment,                                                                                                                                          not sold to the
                                      LLC                                                                                                                                                debtor “in the
                                   19-11739       -              313,926.58      -                -            313,926.58   -               -          -       313,926.58     313,926.58
                                                                                                                                                                                         ordinary course of
                                                                                                                                                                                         such debtor’s
                                                                                                                                                                                         business.”

    3. L.A. SPECIALTY    156    iPic-Gold Class                                                                                                                                           Goods were not
       CORP.1                    Entertainment,                                                                                                                                           received by the
                                      LLC         -              19,901.98       -                -            19,901.98    -          14,227.59       -        5,674.39      19,901.98   Debtor within
                                   19-11739                                                                                                                                               20 days before the
                                                                                                                                                                                          petition date.

    4. PRIME LINE        157    iPic-Gold Class                                                                                                                                           Goods were not
       DISTRIBUTORS,             Entertainment,                                                                                                                                           received by the
       INC.                           LLC         -              27,939.63       -                -            27,939.63    -          13,639.04       -       14,300.59      27,939.63   Debtor within
                                   19-11739                                                                                                                                               20 days before the
                                                                                                                                                                                          petition date.




1
  Claimant’s proof of claim asserts entitlement to an administrative claim under Section 503(b)(9) and also references the Perishable Agricultural Commodities
Act (“PACA”), 7 U.S.C. Section 499e(c)(2). Even assuming Claimant sold perishable agricultural commodities to the Debtors, Claimant did not preserve its
interest in the statutory trust established by Section 5(c)(2) of PACA by including the language required by 7 U.S.C. Section 499e(c)(4) on the invoices it sent to
the Debtors (and which are attached to its proof of claim), and did not otherwise take action to preserve its interest by providing written notice under 7 U.S.C.
Section 499e(c)(3).

                                                                                                           1
                                   Case 19-11739-LSS          Doc 676-2     Filed 04/23/20   Page 6 of 6




5. TIDE CLEANERS   204   iPic-Gold Class                                                                                         Claim is not for
   LLP-MW                 Entertainment,                                                                                         goods. Basis of
   CLEANERS EDIT               LLC                                                                                               claim is listed as:
   TX                       19-11739                                                                                             “services provided
                                           -   2,208.08   -         -       2,208.08   -     -      -      2,208.08   2,208.08
                                                                                                                                 for Laundry & Dry
                                                                                                                                 Cleaning”




                                                                        2
